GIBSON, District Judge.
The defendant has filed a motion for judgment and in the alternative for a new trial. The action was properly submitted to the jury, in the opinion of the court, and the motion for judgment must be denied.
The verdict justifies a strong suspicion that the jury had blundered in part. It was admitted that the defendant, pursuant to an attempted settlement, had paid plaintiff tire sum of $1,400, and in the charge the jury was told that if it found a verdict for plaintiff the defendant should be credited with this amount. The jury found for the plaintiff in the amount of $16,400, thus making it easy to imagine that the jury had added $1,400 to the amount of damage found instead of subtracting that sum. However no proof of such a mistake has been offered, and it is not for the court to attempt to interpret the mental operations of the jury.
 Accepting the testimony of plaintiff as to the extent of the injuries, as the court must, the verdict was not excessive. The motion for a new trial will be denied.